t c memo united_states tax_court trinity meadows raceway inc jack m lenavitt a person other than the tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date jack m lenavitt pro_se lynn m brimer trevor t wetherington and oksana o xenos for respondent memorandum findings_of_fact and opinion laro judge jack m lenavitt petitioned the court to readjust respondent's adjustments to subchapter_s_corporation items reported by trinity meadows raceway inc trinity for on date respondent issued a notice of final s_corporation administrative adjustment stating with respect to that respondent had increased trinity's ordinary_income by dollar_figure and disallowed its dollar_figure casualty_loss in full following petitioner's concession of the correctness of respondent's adjustment to trinity's ordinary_income we must decide whether trinity may deduct the casualty_loss we hold it may not unless otherwise stated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference trinity was incorporated in and elected subchapter_s status as of date it filed a form_1120s u s income_tax return for an s_corporation on date at all times relevant herein its principal_place_of_business was on property the property located pincite trinity meadows lane willow park texas the property consists of four tracts of land measuring acres acres acres and acres respectively two rivers run along or through the property's borders trinity's original shareholders purchased the property on date intending to develop it for parimutuel racing which would later be legalized in the state of texas at the time of purchase the property contained an old quarter horse racetrack with dilapidated improvements and the property could not be used for parimutuel racing among other things the property was located in a floodplain and the racetrack was partially situated in a floodway a floodway generally is the riverbed of a stream that is designated by the government as an area of land susceptible to flooding and that is limited by the government as to the types of improvements that may be built thereon land within a floodway cannot be reclaimed but building may occur on the land if the water level is not raised by foot or more and no hazardous velocities of water are created a floodplain generally is an area of land that is adjacent to a floodway land in a floodplain may be reclaimed in whole or in part and used for certain designated purposes as long as an engineering plan and design for the land meet federal standards and are approved by the appropriate governmental agencies land in a floodplain is reclaimed by strengthening the land to lift it out of the floodplain trinity needed a special permit to develop the property because it was located in a floodplain on date trinity applied to willow park for such a permit and this permit was later granted on date the texas racing commission trc granted trinity a cla sec_2 horse racing license and shortly thereafter trinity began substantial development activities and incurred major expenses to develop the property for horse racing under the license trinity retained the firm of f p greenhaw iii inc engineers planners to prepare and submit studies of the property in order to develop the plan that was required under the applicable laws trinity constructed a berm along a portion of the property to reclaim from the floodplain the area in which the barns and grandstands were to be erected the land underneath the barns and grandstands were removed from the floodplain and none of trinity's racetrack was in a floodway trinity made the necessary land improvements to construct an oval track parking lots bridges ditches banks and other related items in date trinity retained a developer named dennis moore to devise a plan to develop the track surface a racetrack consists of three distinct and separate levels namely the sub- base the base and the cushion the sub-base is the bottom layer and it consists of materials acquired from the underlying excavation project the base is the middle layer and it provides a concretelike foundation for the top layer the cushion which is a soft surface on which the horses race the cushion consists of sand silt and clay and these materials are fluffed up daily trinity opened for business on date shortly thereafter it became evident that the track's cushion had too much clay in that clay was collecting at the bottom of the cushion and on top of the base this problem created unsafe conditions for the horses and the jockeys and in early date the guild of jockeys boycotted the track for fear for their safety in response to this boycott the trc asked mr moore to inspect the track to ascertain whether it was safe mr moore and his assistant joe fallwell inspected the track in date and they concluded that soft spots in the track made the track unsafe during their inspection messrs moore and fallwell pulled back the track's cushion and found that clay was breaking away from the base and rising into the cushion the consultants recommended that the entire cushion be peeled back and screened to remove most of the clay this was done the entire cushion was peeled back and run through a screening process and after fresh sand was added to the cushion the newly filtered cushion was layered back onto the track after this process was complete the track was considered safe for racing and trinity resumed its racing activities shortly thereafter beginning on or about date and continuing for approximately the next days heavy rains fell in willow park and significant portions of the property were inundated by a major flood that spewed raging water onto it and damaged the property extensively the damage was attributable mainly to the flooding of the parking lots racetrack paddock area ditches banks driveways and other related areas including the ground surrounding the barns the racetrack was significantly damaged by the flood and the flood washed out portions of the back side of the embankment and created other problems with respect to the existing land improvements little if any damage was done to the buildings trinity was forced to cancel races on december and the cushion problems that had been remedied during the fall of were considerably different from the more serious damage to the cushion occasioned by the flood the flood washed away or redistributed the entire cushion material and caused a major new problem to the base in that the base was now wet and spongy the banking areas of the track and the sub-base eroded on account of water damage the base was damaged directly by the flood and indirectly by the impact of the flood on the sub-base the base no longer had the rigidity to hold up the land immediately adjacent to the barns where the horses had to walk also was damaged by the flood significant amounts of silt were washed into that area and a good portion of the area adjacent to the barn area was rendered useless until in view of the extensive flooding in and around willow park president bush declared the area a qualified federal disaster_area extensive silt could be removed the paddock area was eroded significantly trinity claimed a dollar_figure casualty_loss on its tax_return for damage caused by the flood attributing the loss to the following assets fair fair adjusted market_value market_value casualty basis before flood after flood loss land improvements dollar_figure dollar_figure dollar_figure dollar_figure site preparation track etc big_number big_number big_number big_number paddock big_number big_number big_number big_number barns and surrounding area big_number big_number big_number big_number total big_number respondent disallowed the loss in full opinion we must decide whether trinity may deduct the casualty_loss reported on its return respondent determined that it could not deduct any of this loss and petitioner must prove respondent's determination wrong rule a 290_us_111 petitioner also must prove trinity's right to the claimed deduction deductions are a matter of legislative grace 292_us_435 the parties' dispute centers on sec_165 and the regulations thereunder sec_165 provides in part sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise b amount of deduction --for purposes of subsection a the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property c limitation of losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_1_165-7 income_tax regs provides in part sec_1_165-7 casualty losses -- a in general-- allowance of deduction any loss arising from fire storm shipwreck or other_casualty is allowable as a deduction under sec_165 for the taxable_year in which the loss is sustained the amount of a casualty_loss shall be determined in accordance with paragraph b of this section method of valuation i in determining the amount of loss deductible under this section the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under this section shall be limited to the actual loss resulting from damage to the property b amount deductible-- general_rule in the case of any casualty_loss whether or not incurred_in_a_trade_or_business or in any transaction entered into for profit the amount of loss to be taken into account for purposes of sec_165 shall be the lesser_of either-- i the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or ii the amount of the adjusted_basis prescribed in sec_1_1011-1 for determining the loss from the sale_or_other_disposition of the property involved however if the property used in a trade_or_business or held_for_the_production_of_income is totally destroyed by casualty and if the fair_market_value of such property immediately before the casualty is less than the adjusted_basis of such property the amount of the adjusted_basis of such property shall be treated as the amount of the loss for purposes of sec_165 aggregation of property for computing loss i a loss incurred_in_a_trade_or_business or in any transaction entered into for profit shall be determined under subparagraph of this paragraph by reference to the single identifiable property damaged or destroyed thus for example in determining the fair_market_value of the property before and after the casualty in a case where damage by casualty has occurred to a building and ornamental or fruit trees used in a trade_or_business the decrease in value shall be measured by taking the building and trees into account separately and not together as an integral part of the realty and separate losses shall be determined for such building and trees from the text of sec_165 and the regulations thereunder we discern that trinity may deduct a casualty_loss for the taxable_year in which it suffers a casualty resulting in a loss from the damage or destruction of property we also discern that the amount of the loss equals the diminution in value2 of each single identifiable piece of property as measured before and after the casualty and that this loss is deductible to the extent that it is not greater than the property's adjusted_basis to the extent that this loss is greater than the property's adjusted_basis the deductible loss is limited to the property's adjusted_basis see also 305_us_468 354_f2d_814 5th cir 70_tc_391 46_tc_751 affd 387_f2d_420 8th cir respondent citing lamphere v commissioner supra pincite observes that damage caused by a flood may be a casualty under sec_165 and we find under the facts herein that the subject we use the term value throughout this opinion as a shorthand for the term fair_market_value for a discussion of the rules used to determine fair_market_value for federal_income_tax purposes see estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir and estate of proios v commissioner tcmemo_1994_442 flood was such a casualty see also 23_bta_364 remanded on other grounds 59_f2d_893 10th cir see generally revrul_76_134 1976_1_cb_54 the parties generally lock horns on the adjusted_basis of each single identifiable property that was damaged by the flood and the value of each of these assets both before and after the flood turning first to the need to identify each separate piece of property damaged by the flood we find that the record does not allow us to do so although petitioner presented an expert at trial who testified on the amount of the casualty_loss that the property suffered as a whole the expert did not identify each separate piece of property that he believed suffered a loss the need to know each piece of property damaged by the flood is essential to our determination because trinity's deduction of any loss caused by the flood's damage or destruction of property is limited by that property's adjusted_basis carloate indus inc v united_states supra pincite see also 208_f2d_636 9th cir 63_tc_596 nor can we determine the basis or diminution in value of any single identifiable property the regulations require that petitioner identify each separate piece of property not only to isolate the basis in that asset but to determine the diminution in the value of that asset on account of the flood trinity may not deduct a diminution in the value of undamaged property even if that diminution is indirectly related to the damage caused to other_property see 47_tc_1 petitioner has not proven the diminution in value of the property as a whole let alone the diminution in value of any of the separate parts thereof we hold for respondent to the extent that petitioner argues for a contrary holding we have considered all his arguments and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent in this regard we are unpersuaded by the testimony of petitioner's expert on the diminution in the value of the property as a whole we are not required to adopt that testimony 304_us_282 and we do not
